     Case: 1:19-cv-00145-DAP Doc #: 152 Filed: 03/13/19 1 of 2. PageID #: 3499



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DIGITAL MEDIAL SOLUTIONS, LLC,          )              Case No. 1:19-cv-145
                                        )
                    Plaintiff,          )              JUDGE DAN AARON POLSTER
                                        )
            v.                          )              MAGISTRATE JUDGE
                                        )              THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et, al., )
                                        )
                    Defendants.         )

       MOTION OF MIDDLE STATES COMMISSION ON HIGHER EDUCATION TO INTERVENE

         Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Mid-Atlantic Region

Commission on Higher Education, Inc., doing business as the Middle States Commission on

Higher Education hereby moves this Court to intervene in the above-captioned action. The grounds

supporting this Motion are set forth in the accompanying Memorandum of Law, which includes a

proposed Order granting the relief requested herein.



Date: March 13, 2019
                                                BALLARD SPAHR LLP

                                                By: /s/ Adam C. Ballinger
                                                Adam C. Ballinger (pro hac vice)
                                                2000 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402
                                                Telephone: (612) 371-6203
                                                Facsimile: (612) 371-3207
                                                Email: ballingera@ballardspahr.com

                                                ATTORNEYS FOR MIDDLE STATES
                                                COMMISSION ON HIGHER EDUCATION




DMNORTH #6768127 v1
     Case: 1:19-cv-00145-DAP Doc #: 152 Filed: 03/13/19 2 of 2. PageID #: 3500




                            CERTIFICATE OF SERVICE

This is to certify that on March 13, 2019, a copy of the foregoing was electronically
filed with the Clerk of the Court using the ECF system which will send notification
of such filing to the attorneys of record.


                                       By: /s/ Adam C. Ballinger




DMNORTH #6768127 v1
                                          2
